
	

114 HR 5502 IH: FIFA Act
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5502
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Veasey introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to provide alternative identity verification procedures
			 for individuals applying for Federal student assistance, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness in Financial Aid Act or the FIFA Act. 2.Assignment of personal identification number for Federal student assistance applicationSection 483(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(3)) is amended by adding at the end the following:
			
				(I)Assignment of personal identification number
 (i)In generalThe Secretary shall assign a personal identification number under subparagraph (G) to an applicant who provides a valid social security number or taxpayer identifying number (as described in section 6109 of the Internal Revenue Code of 1986) verifying the identity of such applicant.
 (ii)Verification of taxpayer identifying numberThe Secretary of Education, in cooperation with the Secretary of the Treasury, shall verify any taxpayer identifying number provided by an applicant under clause (i) before assigning a personal identification number to such applicant.
 (iii)Verification of SSNThe Secretary of Education, in cooperation with the Commissioner of the Social Security Administration, shall verify any social security number provided by an applicant under clause (i) before assigning a personal identification number to such applicant..
 3.Access to taxpayer identity informationSection 6103 of the Internal Revenue Code of 1986 is amended— (1)in subsection (l), by adding at the end the following:
				
					(23)Disclosure of taxpayer identity information for purposes of assigning a personal identification
			 number under the Higher Education Act of 1965
 (A)In generalThe Secretary may, upon written request from the Secretary of Education, disclose to officers and employees of the Department of Education the taxpayer identity information of a taxpayer who has requested a personal identification number under section 483(a)(3)(I) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(3)(I)).
 (B)Restriction on use of disclosed informationTaxpayer identity information disclosed under subparagraph (A) may be used by officers and employees of the Department of Education only for the purposes of, and to the extent necessary in, assigning a personal identification number to an applicant under section 483(a)(3)(I) of the Higher Education Act of 1965 (20 U.S.C. 1090(a)(3)(I)).; and
 (2)in subsection (p)(4), by striking or (22) each place it appears and inserting (22), or (23).  